Citation Nr: 1736374	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  14-09 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for bone cancer claimed as due to Agent Orange exposure.

2. Entitlement to service connection for lung cancer claimed as due to Agent Orange exposure.

3. Entitlement to service connection for diverticulosis with diarrhea as due to Agent Orange exposure.

4. Entitlement to service connection for coronary artery disease claimed as due to Agent Orange exposure.

5. Entitlement to service connection for cyst on left kidney, liver, and bladder as due to Agent Orange exposure.

6. Entitlement to service connection for skin cancer of the face, head, and ears as due to Agent Orange exposure.

7. Entitlement to service connection for bladder/bowel leakage due to Agent Orange exposure.

8. Entitlement to service connection for prostate cancer as due to Agent Orange exposure.

9. Entitlement to service connection for right kidney cancer as secondary to prostate cancer and/or due to Agent Orange exposure.

10. Entitlement to service connection for sleep disturbances due to urgency as secondary to prostate cancer and/or due to Agent Orange exposure.

11.  Entitlement to service connection for impotence and erectile dysfunction due to prostate cancer and/or exposure to Agent Orange.

12. Entitlement to service connection for tumor of the bladder/rectum as due to Agent Orange exposure.


REPRESENTATION

Veteran represented by:	Jonathan English, Agent


WITNESS AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from December 1952 to December 1956, from February 1957 to March 1969, and from March 1969 to April 1973.  He was awarded the Bronze Star Medal for his service in Thailand.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2012 and September 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

A hearing was held in April 2017 by means of video conferencing equipment with the Veteran in Jackson, Mississippi, before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is in the electronic claims file.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. 20.900 (c) ("advanced age" is defined as 75 or more years of age (2016).

All issues except for the claim for service connection for bone cancer are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

During his April 24, 2017 hearing before the Board, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of his appeal for service connection for bone cancer.

CONCLUSION OF LAW

The criteria for withdrawal of the claim for service connection for bone cancer have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, during his April 2017 hearing before the Board, the Veteran asked to withdraw his claim for service connection for bone cancer; thus, there remain no allegations of errors of fact or law for appellate consideration on this matter.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The claim for service connection for bone cancer is dismissed.


REMAND

The Veteran seeks service connection for multiple disabilities, as listed on the title page, each to include as secondary to exposure to Agent Orange.  During his April 2017 hearing before the Board and as noted on a document submitted to the Decision Review Officer in October 2013, the Veteran reported that while stationed in Thailand, he also had temporary duty assignments in Vietnam.  The Veteran served in Thailand from October 26, 1970 to October 26, 1971 with Detachment 3, 621st Tactical Control Squadron, Ubon Airfield, Thailand.  During his hearing, the Veteran asked the Board to obtain unit records to show his duty assignments in Vietnam.  It does not appear that development has been undertaken to obtain unit records for the Veteran's squadron to determine whether he was ordered to Vietnam for temporary duty.  On remand, attempts should be made to obtain the Veteran's unit records through official sources and verify whether he was sent to Vietnam for temporary duty.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact all appropriate repositories in an attempt to obtain unit records, diaries, logs or other documentation showing record of duty assignments of personnel from Detachment 3, 621st Tactical Control Squadron, to Vietnam between October 1970 to October 1971.  

All attempts to obtain these records must be document in the electronic record and any negative responses must also be included.  Make as many attempts as necessary to obtain these records.  If they cannot be found, issue a formal determination that they do not exist or that further efforts to obtain them would be futile and include such documentation in the claims file.  The Veteran must be notified of the attempts made, informed why further attempts would be futile, and allowed the opportunity to provide such records.  38 U.S.C.A. § 5103A (b) (2) (West 2014); 38 C.F.R. § 3.159(e) (2016).

2. Ensure that all available service personnel records, to include performance evaluations, have been associated with the electronic claims file.

3. Then, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


